United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF DEFENSE, DECA SOUTHERN REGION, Fort Lee, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1037
Issued: September 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated February 8, 2007 which denied her request for
reconsideration. The record also contains merit decisions dated August 10, 2006, denying
modification of its previous decision that she was not entitled to a schedule award, and a
January 5, 2007 decision, denying her request for an oral hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and nonmerit issues.
ISSUES
The issues are: (1) whether appellant has any permanent impairment of the left lower
extremity causally related to her accepted condition; (2) whether the Office properly denied
appellant’s request for an oral hearing as reconsideration was previously requested; and
(3) whether the Office properly denied her request for reconsideration pursuant to 5 U.S.C.
§ 8128(a).

FACTUAL HISTORY
On October 19, 2001 appellant, then a 54-year-old cashier, filed an occupational disease
claim alleging that she developed heel pain due to standing for long periods of time. She first
became aware of her condition and its relation to her employment on June 19, 2001. The Office
accepted the condition of exacerbation of left plantar fasciitis. Appellant voluntarily retired from
the employing establishment effective April 30, 2003.
On June 3, 2003 appellant filed a claim for a schedule award. To further develop
appellant’s claim, the Office, in a letter dated December 15, 2004, requested that appellant’s
treating physician provide an opinion as to whether appellant had a lower extremity impairment
causally related to her accepted condition under the standards of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (hereinafter
A.M.A., Guides).
In a February 25, 2005 report, Dr. John B. Bieltz, an orthopedic surgeon, advised that
appellant had been treated in the military for quite some time, but she was being seen as a new
patient. He advised that he reviewed appellant’s records, noted that her chronic plantar fasciitis
had been treated for four years and opined that maximum medical improvement had been
reached. Dr. Bieltz noted that appellant also had some mild degenerative joint disease in her
right knee and mild carpal tunnel in her right hand. Under Table 17-33 of the A.M.A., Guides,
he determined that appellant had a 4 percent whole person impairment, 10 percent lower
extremity impairment and 14 percent foot impairment for her bilateral heel spurs. Dr. Bieltz also
determined that appellant had five percent lower extremity impairment for her knee and five
percent upper extremity impairment for her carpal tunnel. No examination findings were
provided.
In a March 28, 2005 report, an Office medical adviser reviewed Dr. Bieltz’s February 25,
2005 report. He opined that the date of maximum medical improvement was unknown and the
claimant’s medical records were not sufficient to show a permanent impairment of the left foot
or leg under the A.M.A., Guides. The Office medical adviser advised that findings on the left
foot or leg were needed to show permanent impairment under the A.M.A., Guides.
In an April 21, 2005 letter, the Office advised Dr. Bieltz of the deficiencies in his
impairment rating and requested that he provide additional information to show how appellant’s
impairment of the left leg was calculated. It further requested that Dr. Bieltz limit his rating to
appellant’s left leg as that was where the accepted condition was.
In a May 6, 2005 report, Dr. Bieltz indicated that, according to appellant’s military
records, she has calcaneal heel spurs on both feet. He advised that appellant’s examination was
consistent with chronic plantar fasciitis and that maximum medical improvement had been
reached. In accordance with Table 17-33 of the A.M.A., Guides, Dr. Bieltz opined that appellant
had 4 percent whole person impairment, 10 percent lower extremity impairment and 14 percent
foot impairment.
By decision dated June 8, 2005, the Office determined that appellant did not meet her
burden of proof to establish that she has a permanent impairment of her left leg which entitled

2

her to schedule award compensation. The Office indicated that Dr. Bieltz’s reports failed to
demonstrate a measurable impairment.
In a July 5, 2005 report, Dr. Bieltz stated that, when appellant was examined on May 6,
2005, he performed a complete physical examination, x-rays, and a review of the medical
records regarding her left foot. He stated that her past and present examinations were consistent
with chronic plantar fasciitis. Dr. Bieltz reiterated his opinion that appellant had 4 percent whole
person, 10 percent lower extremity and 14 percent foot impairment under Table 17-33 of the
A.M.A., Guides.
In a letter dated August 4, 2005, appellant requested both a hearing before an Office
hearing representative and reconsideration of the June 8, 2005 Office decision. Following the
Office’s letter requesting clarification of her appeal process, appellant requested a hearing in a
letter dated September 22, 2005.
By decision dated December 19, 2005, the Office found that appellant was not entitled to
a hearing as a matter of right as her August 2005 request was not made within 30 days of the
June 8, 2005 decision. The Office further considered the matter and denied a discretionary
hearing because appellant could further pursue her claim by submitting new evidence with a
reconsideration request.
On June 7, 2006 appellant requested reconsideration. She requested that her claim be
expanded to include bilateral heel spurs. In a November 21, 2005 report, Dr. Bieltz repeated the
history of appellant’s left heel pain and medical history. He reported the results of his physical
examination and noted that x-rays showed bilateral heel spurs. Dr. Bieltz diagnosed chronic
plantar fasciitis and opined that appellant’s condition was caused or aggravated by the prolonged
standing on hard surfaces. He opined that her condition was permanent and under Table 17-33
of the A.M.A., Guides, she had 4 percent whole person impairment, 10 percent lower extremity
impairment and 14 percent foot impairment. Dr. Bieltz further opined that appellant could
engage in sitting-type work and that she must wear custom orthotics in her shoes at all times.
By decision dated August 10, 2006, the Office denied modification of its June 8, 2005
decision. It noted that it could neither expand appellant’s claim to include bilateral heel spurs as
a consequential injury or issue a schedule award for such condition as bilateral heel spurs had
neither been claimed as resulting from occupational factors or exposure nor claimed as
consequential to the already accepted medical condition.1
On December 2, 2006 appellant requested an oral hearing before a representative of the
Office’s Branch of Hearings and Review. By decision dated January 5, 2007, the Office denied
appellant’s request for a hearing on the grounds that reconsideration was already requested. The
Office additionally denied appellant’s request for a hearing on the grounds that the issues
involved could be addressed equally well by requesting reconsideration and submitting new

1

In a letter dated August 10, 2006, the Office advised appellant that the evidence of file was not sufficient to
proceed with further development on her claim for bilateral heel spurs. It further advised her on how to pursue this
issue as either a consequential injury claim or a new claim.

3

evidence which established that she sustained a permanent impairment to a scheduled member
due to her accepted work injury.
In a January 30, 2007 letter, appellant requested reconsideration. In support of her claim,
she submitted an October 20, 2006 letter from the Social Security Administration, noting that she
met the medical requirements for disability benefits, and medical reports from Dr. Bieltz dated
October 9 and November 3, 2006. In his October 9, 2006 report, Dr. Bieltz provided range of
motion findings for appellant’s hands. In his November 3, 2006 report, he diagnosed mild right
carpal tunnel syndrome and bilateral plantar fasciitis, which he opined were causally related to
her job which involved prolonged standing and walking. Dr. Bieltz stated that appellant’s
examination was consistent with chronic plantar fasciitis and, in accordance with the A.M.A.,
Guides, Table 17-33, she had 4 percent whole person impairment, 10 percent lower extremity
impairment, and 14 percent foot impairment.
By decision dated February 8, 2007, the Office denied reconsideration on the grounds
that the evidence submitted was insufficient to warrant a review of the case on the merits. It
found that appellant failed to submit new and relevant medical evidence not previously
considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence.3
The schedule award provision of the Act4 and its implementing regulation5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a left plantar fasciitis. Appellant later
claimed entitlement to schedule award compensation and submitted reports dated February 25,
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

See id.

4

May 6, July 5 and November 21, 2005 in which Dr. Bieltz, an attending orthopedic surgeon,
determined that appellant had a 4 percent whole person, 10 percent permanent impairment to her
lower extremity and 14 percent foot impairment under Table 17-33 of the A.M.A., Guides. The
Board finds that appellant did not meet her burden of proof to establish that she has permanent
impairment of her left leg because she has not shown that the impairments reported by Dr. Bieltz
are causally related to her accepted condition.
The Board notes that Dr. Bieltz did not provide a rationalized medical opinion explaining
how the above-noted lower extremity impairments could be related to appellant’s accepted left
plantar fasciitis and the medical evidence of record does not otherwise support such a finding.
Appellant’s claim was only accepted for a left plantar fasciitis. The Office has not accepted that
her bilateral heel spurs or bilateral plantar fasciitis were related to the employment injury. In
each of Dr. Bieltz’s reports, he reports that appellant has bilateral heel spurs or bilateral plantar
fasciitis and fails to focus solely on her left lower extremity. While he states in his July 5, 2005
report that such impairment finding is for the left side, he fails to provide any examination
findings of the left side or clearly show how the impairment rating relates solely to the left side.
Such medical rationale is particularly necessary in the present case for the further reason that the
medical evidence of record suggests that appellant had other lower extremity conditions on both
sides. In its April 21, 2005 letter, the Office requested that Dr. Bieltz limit his rating to
appellant’s left leg and show how appellant’s impairment of the left leg was calculated.
However, Dr. Bieltz did not provide any support for his opinion. For these reasons, the Office
properly found that appellant did not show that he has permanent impairment to his left lower
extremity which entitles her to schedule award compensation.7
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of the Act, concerning a claimant’s entitlement to a hearing before an
Office representative, states: Before review under section 8128(a) of this title, a claimant not
satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after the
date of issuance of the decision, to a hearing on his claim before a representative of the
Secretary.8 Sections 10.617 and 10.618 of the federal regulations implementing this section of
the Act provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.9 Office procedures, which require the Office
to exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration, are a proper interpretation of the Act and Board precedent.10

7

The Office found that the condition of bilateral heel spurs had neither been claimed as resulting from
occupational factors or exposure nor claimed as consequential to already accepted medical conditions. Thus, this
issue is not before the Board. See 20 C.F.R. § 501.2(c). In an August 10, 2006 letter, the Office advised appellant
how to proceed if she wished to claim either a consequential injury or a new injury.
8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. §§ 10.616, 10.617.

10

Claudio Vasquez, 52 ECAB 496 (2002).

5

ANALYSIS -- ISSUE 2
In this case, appellant requested a hearing on December 2, 2006. In its January 5, 2007
decision, the Office denied this request on the grounds that she had previously requested
reconsideration under section 8128. The record shows that the Office’s August 10, 2006
decision denying modification was based on appellant’s June 7, 2006 reconsideration request,
after a previous request for an oral hearing was denied. As noted, a claimant is not entitled to a
hearing or a review of the written record as a matter of right if the request is made after a
reconsideration request.11 As appellant had previously requested reconsideration, the Office
properly found that she was not entitled to a hearing as a matter of right.
The Office also has the discretionary power to grant a request for a hearing when a
claimant is not entitled to such a matter of right. In the January 5, 2007 decision, the Office
properly exercised its discretion by stating that it had considered the matter in relation to the
issue involved and denied appellant’s request on the basis that the issue in this case could be
addressed through a reconsideration application. The Board has held that, as the only limitation
on the Office’s authority is reasonableness, abuse of discretion is generally shown through proof
of manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary
to both logic and probable deduction from established facts.12 In the present case, the evidence
of record does not indicate that the Office committed any act in connection with its denial of
appellant’s request for a hearing which could be found to be an abuse of discretion. Here, the
Office informed appellant in its January 5, 2007 decision, that it had considered the matter in
relation to the issue involved and denied her hearing request on the basis that appellant could
further pursue the matter through the reconsideration process. There is no indication that the
Office abused its discretion in this case in denying appellant’s hearing request. Further,
appellant was advised that she could request reconsideration and submit evidence in support of
his argument that she sustained a permanent impairment to a scheduled member due to her
accepted work injury. Thus, the Board finds that the Office properly denied appellant’s request
for a hearing in its January 5, 2007 decision.
LEGAL PRECEDENT -- ISSUE 3
Section 10.606(b)(2) of Office regulations provides that a claimant may obtain review of
the merits of the claim by either: (1) showing that the Office erroneously applied or interpreted a
specific point of law; (2) advancing a relevant legal argument not previously considered by the
Office; or (3) constituting relevant and pertinent new evidence not previously considered by the
Office.13 Section 10.608(b) provides that, when an application for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b)(2), the Office will
deny the application for reconsideration without reopening the case for a review on the merits.14
11

See supra note 8; 20 C.F.R. § 10.616(a) (to obtain a hearing, a claimant must not have previously submitted a
reconsideration request on the same decision).
12

See Daniel J. Perea, 42 ECAB 214 (1990).

13

20 C.F.R. § 10.606(b)(2).

14

20 C.F.R. § 10.608(b).

6

Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.15 Likewise, evidence that does not
address the particular issue involved does not constitute a basis for reopening a case.16
ANALYSIS -- ISSUE 3
In her letter requesting reconsideration, appellant did not show that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office. Thus, appellant is not entitled to a review of the merits
of her claim based on the first and second above-noted requirements under section
10.606(b)(2).17
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no new medical evidence relevant to whether she has a permanent impairment of the
left leg to which she is entitled to a schedule award under the Act. Appellant’s submission of the
October 20, 2006 letter from the Social Security Administration is irrelevant to the claim as it is
insufficient to establish that she was entitled to a schedule award under the Act. The Board has
held that the submission of evidence irrelevant to the issue involved is not a basis for reopening a
case.18 The October 9, 2006 report of Dr. Bieltz is irrelevant to the issue involved as it pertains
to examination findings on appellant’s hands and does not relate to a permanent partial
impairment to the left lower extremity. In his November 3, 2006 report, Dr. Bieltz diagnosed
appellant with bilateral plantar fasciitis and again provided an impairment rating of 4 percent
whole person, 10 percent lower extremity impairment and 4 percent foot rating. This report is
duplicative of information previously provided in Dr. Bieltz’s November 21, 2005 medical
report, which the Office had considered in its August 10, 2006 decision. As noted, evidence or
argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case.19 Appellant therefore did not submit relevant
and pertinent new evidence not previously considered by the Office, and, by its decision dated
February 8, 2007, the Office properly denied her reconsideration request.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an entitlement
to a schedule award for her accepted condition. The Board also finds that the Office properly
denied appellant’s request for an oral hearing and her request for reconsideration.

15

Helen E. Paglinawan, 51 ECAB 591 (2000).

16

Kevin M. Fatzer, 51 ECAB 407 (2000).

17

20 C.F.R. § 10.606(b)(2).

18

Joseph A. Brown, Jr., 55 ECAB 542 (2004); see Daniel Deparini, 44 ECAB 657 (1993) (in determining
whether an employee is disabled under the Act, the findings of the Social Security Administration are not
determinative of disability under the Act).
19

Helen E. Paglinawan, supra note 15.

7

ORDER
IT IS HEREBY ORDERED THAT the February 8 and January 5, 2007 and August 10,
2006 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

